Citation Nr: 0619403	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-05 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disease of 
the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his wife


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945 and from October 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  The veteran served in combat in World War II and Korea 
and is in receipt of the Combat Infantryman Badge and Purple 
Heart. 

2.  The veteran's contentions with respect to sustaining 
injury to his back in combat are consistent with the 
circumstances, conditions, or hardships of his service.

3.  The veteran's current degenerative disease of the 
lumbosacral spine has been medically related to his service. 


CONCLUSION OF LAW

Degenerative disease of the lumbosacral spine was incurred in 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a low back disorder, 
which he contends initially manifested in service.  In order 
to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

That the veteran has a current disability is not in dispute.  
VA examination in November 2005 confirmed degenerative 
disease in the lumbosacral spine.  Referable to the second 
element, service medical records are negative for treatment 
of any injuries to the back.  However, it is important to 
note that this veteran engaged in combat with the enemy.  
Service personnel records confirm receipt of the Combat 
Infantryman Badge and Purple Heart for his service in Korea.  
Therefore, his lay evidence of injuries sustained in service 
will be sufficient to establish an in-service incurrence so 
long as it is consistent with the circumstances, conditions, 
or hardships of his service.  38 U.S.C.A. § 1154(b).  This 
does not create a presumption of service connection for a 
combat veteran's alleged disability, but does satisfy the 
second element.  

The veteran has testified credibly that his duties in Korea 
required him to resupply ammunition to troops around the 
combat zone of the Pusan perimeter.  Doing so meant carrying 
80 pound packs on his back into the hills.  On one occasion, 
he felt a sudden pain and doubled over.  He continued to 
serve with pain and without treatment.  This being consistent 
with the circumstances and conditions of veteran's service in 
the infantry, the second element of service connection is 
established.  

The question that remains is whether there exists medical 
evidence of a nexus between the veteran's in-service back 
injury and his current disability.  In the context of the 
November 2005 VA examination, the physician reviewed the 
veteran's file and opined that because he did not find 
evidence of an injury to the back in the veteran's service 
medical records, it was unlikely that his current disability 
was related to service.  He further stated, however, that if 
it was stipulated that the veteran sustained a significant 
back injury in combat, the physician's opinion would change.  
Such stipulation is made under 38 U.S.C.A. § 1154.  The 
physician's opinion is taken to be a positive nexus opinion 
on the issue of the veteran's back disability.  Service 
connection is granted.

As a final matter, because service connection has been 
granted, an extensive discussion as to whether VA has met its 
duties to notify and assist is unnecessary, as no prejudice 
can come from the Board's decision.  Suffice it to say that 
the AOJ provided fully compliant notice regarding all 
elements of a claim for service connection in October 2002 
and April 2006.


ORDER

Entitlement to service connection for degenerative disease of 
the lumbosacral spine is granted.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


